Case 6:98-cv-00279-MV-ACT Document 267 Filed 01/04/19 Page 1 of 3

IN THE UNITED STATE DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

LOUIE CARBAJAL, et. al., }

}

Plaintiffs, }

}

vs. }

}

ALBUQUERQUE PUBLIC SCHOOL }
DISTRICT, } No. Civ. 98-0279 MV/DJS

}

Defendant, }

}

vs. j

}

DEBORAH BURCIAGA, et. al., }

}

Defendant Intervenors and }

Cross-Claimants. }

STIPULATED ORDER
APPROVING MODIFICATION OF
SETTLEMENT AGREEMENT

 

THIS MATTER, having come before the Court upon the joint motion of Defendant
and Defendant-Intervenors to amend the settlement agreement between them; the Court
having reviewed the motion and supporting memorandum and being otherwise fully
advised, FINDS, that the motion is well-taken and should be granted.

IT IS THEREFORE ORDERED, that paragraph 8 of the Settlement Agreement
between the parties is amended to state:

8. This Agreement shall expire January 31, 2020, unless Defendant-

Intervenors file a motion for enforcement of the terms of this Agreement with the

court on or before the date of expiration. Before bringing any such motion to

enforce compliance, Defendant-Intervenors, through their undersigned attorneys
Case 6:98-cv-00279-MV-ACT Document 267 Filed 01/04/19 Page 2 of 3

will use good faith efforts to resolve any disputes with APS. The Defendant-

Intervenors had dismissed their claims with prejudice and now rely on this

4
Agreement regarding resolution of their claipfg/ L- )
f /) ys te
CONS

THE HONORABLE MARTHA VAZQUEZ
UNITED STATES DISTRICT JUDGE

 
Case 6:98-cv-00279-MV-ACT Document 267

Approved:

/s/ Arthur D. Melendres

Arthur D. Melendres

MODRALL, SPERLING, ROEHL,
HARRIS & SISK

P.O. Box 2168

Albuquerque, NM 87103-2168
Telephone: (505) 848-1800
Facsimile: (505) 449-2019

ATTORNEYS FOR DEFENDANT

/s/ Approved by electronic mail on 12/12/18
Roger L. Rice

MULTICULTURAL EDUCATION,
TRAINING & ADVOCACY, (META,)
P.O. Box 440245

Somerville, MA 02144

Telephone: (617) 628-2226

Facsimile: (617) 628-0322

Nina Perales
MEXICAN AMERICAN LEGAL

DEFENSE AND EDUCATIONAL FUND, INC.

110 Broadway, Suite 300
San Antonio, TX 78205
Telephone: (210) 224-5476
Facsimile: (210) 224-5382

ATTORNEYS FOR
DEFENDANT INTERVENORS
AND CROSS-CLAIMANTS

Filed 01/04/19 Page 3 of 3
